of a reported domestic disturbance, acted unusually nervous, continually
                 reached his hands into his pockets despite admonitions not to do so, and
                 had mannerisms consistent with those of a person under the influence Of
                 drugs.    See NRS 171.123; Hiibel v. Sixth Judicial Dist. Court of Nev.,
                 Humboldt Cnty., 542 U.S. 177, 185 (2004) ("[A] law enforcement officer's
                 reasonable suspicion that a person may be involved in criminal activity
                 permits the officer to stop the person for a brief time and take additional
                 steps to investigate further."). The district court found credible the
                 arresting officer's testimony that Davidson consented to a search and
                 concluded that the consent was voluntary given the totality of the
                 circumstances. See McMorran v. State, 118 Nev. 379, 383, 46 P.3d 81, 84
                 (2002); McIntosh v. State, 86 Nev. 133, 136, 466 P.2d 656, 658 (1970).
                 Because the record supports these determinations, we conclude that the
                 district court did not err by denying Davidson's motion, and we
                              ORDER the judgment of conviction AFFIRMED.




                                                                    J.
                                         Hardesty



                                V
                 Douglas                                   Cherry


                 cc: Hon. Alvin R. Kacin, District Judge
                      David D. Loreman
                      Attorney General/Carson City
                      Elko County District Attorney
                      Elko County Clerk



SUPREME COUFtT
         OF
      NEVADA
                                                      2
(0) 1.947A